DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/06/2021 has been entered and fully considered. Claims 1-14 remain pending in the application, where claims 1, 3-6, 8-9 and 11-13 have been amended. New claims 15-16 have been added.

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112(f) claim interpretations and the 35 USC 112(b) rejections of the pending claims as set forth in the non-final office action mailed on 10/09/2020. The above rejections are therefore withdrawn.
3- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC § 102 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention and overcome the rejection as written in the previous office action.
4- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using additional/different teachings from the same references used in the previous office action, and also over Fang in view of Fercher (Patent No. 5847827) for Claims 3-4 and 11-12.
The new limitations are addressed in the rejections here under in more details.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6- Claims 1-2, 5-10 and 13-16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (PGPUB No. 2005/0105097), hereinafter Fang.
As to amended claims 1 and 9, Fang teaches an interference observation apparatus and its method of use (Abstract and Figs. 1-69) comprising: 
a light source (¶ 120 for ex.; source, such as laser 302, 352, 582, 671 with EOM 672 and AOM 677, 622 with AOMs 628/634, 702 with 720/726, 762 with 770/776, or 922 with 946/952 and the likes, which emit light 12, 152, 251, 353, 422/424, 463 or 502/504 and the likes) configured to output laser light having a variable wavelength (¶ 12, 26-27, 108-111, 119 for ex. and the likes in the other embodiments; either the laser diode or its combination with the AOMs vary the output wavelength); 

a controller configured to control a wavelength of the laser light output from the light source before the laser light is split by the splitting beam splitter (computer or processor 26, 180, 264 or the likes, including the laser source itself, necessarily needed to vary the laser source wavelength as per Fig. 6A, step 136 and ¶ 146-147, 160 for ex.) to adjust a phase difference between the first split light and the second split light at the combining by the combining beam splitter (varying the wavelength by the AOMs varies the effective path lengths and their corresponding phases and phase difference), 
wherein an optical path difference between the first split light and the second split light from the splitting beam splitter to the combining beam splitter is set to a non-zero value (¶ 15 for ex.; one of the optical paths undergoes a change in path length, i.e. non-zero value)..  
As to claims 2 and 10, Fang teaches the interference observation apparatus according to Claim 1 and the method claim according to claim 9,wherein the light source includes a laser diode of a longitudinal multimode oscillation (¶ 17, 21, 143, 220 for ex.).  

As to amended claims 5-6, 13, Fang teaches the interference observation apparatus according to claim 1, further comprising an image sensor configured to receive the combined light and (amended claims 6, 13) further a computer configured to acquire an interference image of an observation object placed on the optical path of the first split light or the second split light on the basis of the detection signal (20/22, 166/174/176, 260/262, 604/606, 683/684, 650, 746/748, 796/800/802, 932, 1230, 1330, 1636/1664, 2586 and the likes; samples or objects 252/256, 274/278, 382, 430, 508, 586, 673, 642, 712, 786, 940 and the likes are placed on of the two arms; ¶ 155, 198, 210-211, 233, for ex.)

As to claims 7 and 14, Fang teaches the interference observation apparatus according to Claim 1 and the method claim according to claim 9, wherein an observation object is disposed on any one of the optical paths of the first split light and the second split light, and an optical path length/dispersion compensating plate is provided on the other optical path, and the optical path length/dispersion compensating plate is configured to compensate an influence of a change of an optical path length and a dispersion caused by the disposed observation object (677, quarter wave of Figs. 50B-C, or PM 432, PZT 461 module, AOM1/2).  

As to amended claim 8, Fang teaches the interference observation apparatus according to claim 1, further comprising: a housing configured to hold the light source and the interference optical system; a first attachment portion provided in the housing and having an opening configured to output the combined light output from the interference optical system to the outside; and a microscope apparatus including a second attachment portion having an opening optically coupled to the opening of the first attachment portion, and an image sensor configured to receive the combined light output from the interference optical system through the opening of the 

As to claims 15 and 16, Fang teaches the interference observation apparatus according to Claim 1 and the method claim according to claim 9, wherein the controller is configured to control the wavelength of the laser light output from the light source by adjusting a current supplied to the light source (¶ 143 for ex.).

Claim Rejections - 35 USC § 103
7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8- Claims 3-4 and 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fang in view of Fercher  (Patent No. 5847827).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claims 3 and 11, Fang teaches the interference observation apparatus according to Claim 1 and the method claim according to claim 9, wherein the interference optical system includes a first beam splitter and a first mirror on an optical path of the first split light (Figs. 19-21, 26, 49A, 50B-C, or 56; such as additional BS 626, 719 and mirrors M1 or M2 when considered as part of the reference light path or arm); (Claims 4 and 12) wherein the interference optical system includes a second beam splitter and a second mirror on an optical path of the second split light (Figs. 19-21, 26, 49A, 50B-C, or 56; such as additional BS 626, 719 and mirrors M1 or M2 when considered as part of the sample light path or arm).
Fang does not teach the first split light reaching the first beam splitter from the splitting beam splitter is transmitted or reflected by the first beam splitter and then reflected on the first mirror, and the first split light reflected on the first mirror reaches the first beam splitter and is then reflected or transmitted by the first beam splitter so that the first split light is output from Page 3the first beam splitter in a direction different from an input direction of the first split light from the splitting beam splitter to the first beam splitter; (Claims 4 and 12) the second split light reaching the second beam splitter from the splitting beam splitter is transmitted or reflected by the second beam splitter and then reflected on the second mirror, and the second split light reflected on the second mirror reaches the second beam splitter and is then reflected or transmitted by the second beam splitter so that, the second split light is output from the second beam splitter in a direction different from an input direction of the second split light from the splitting beam splitter to the second beam splitter.
However, and a similar field of endeavor, Fercher teaches a coherence tomography device and method based on a similar interferometer as Fang (Fig. 7 and Abstract) wherein a first splitting beam splitter 20 splits light from a light source 1 into two optical paths, first towards Col. 9 l. 48- Col. 10 l. 13 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Fang according to Fercher’s suggestions so that the first split light reaching the first beam splitter from the splitting beam splitter is transmitted or reflected by the first beam splitter and then reflected on the first mirror, and the first split light reflected on the first mirror reaches the first beam splitter and is then reflected or transmitted by the first beam splitter so that the first split light is output from Page 3the first beam splitter in a direction different from an input direction of the first split light from the splitting beam splitter to the first beam splitter; and the second split light reaching the second beam splitter from the splitting beam splitter is transmitted or reflected by the second beam splitter and then reflected on the second mirror, and the second split light reflected on the second mirror reaches the second beam splitter and is then reflected or transmitted by the second beam splitter so that, the second split light is output from the second beam splitter in a direction different from an input direction of the second split light from the splitting beam splitter to the second beam splitter, with the advantage of better controlling the path lengths of each arm in the interferometer and the light mutual phases (Col. 9 l. 48- Col. 10 l. 13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886